Christ and Gulotta, JJ. (dissenting).
In our opinion, the uncontradicted evidence established that Kleine, the driver of the car, did not have express permission to operate the car at the time of the accident; nor was there evidence from which permission could be reasonably implied (Barrett v. McNulty, 32 A D 2d 953, affd. 27 N Y 2d 928; Rachon v. Cheuvant, 37 A D 2d 911). The case should be remanded to the Special Term for determination of the validity of the insurer’s disclaimer.
*339Hopkins, Acting P. J., and Latham, J., concur, with a memorandum; Christ and Gulotta, JJ., dissent and vote to reverse and to remand the case to Special Term, with a memorandum.
Judgment of the Supreme Court, Richmond County, entered March 2, 1972, affirmed, with costs jointly to respondents appearing separately.